Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhauer (US 2013/0215536) in view of Yamazak (US 2014/0203738).
Regarding claim 2, Eisenhauer teaches a vehicle comprising: (see Fig. 1) a body module; (see 106 and 108; Fig. 1) a first drive module coupled to the body module, the first drive module configured to provide a first torque for propulsion of the vehicle, the first drive module comprising:	(see 106, Fig. 1) a first battery; (see 175, Fig. 1) a first circuit element configured to electrically decouple the first battery from an electrical bus based ; and	(see 155, Fig. 1) a second circuit element configured to electrically decouple the first battery from a first electrical load based; and (see 115, Fig. 1) a second drive module coupled to the body module, the second drive module configured to provide a second torque for propulsion of the vehicle, the second drive module comprising: (see 108, Fig. 1) a second battery; (see 180, Fig. 1) a third circuit element configured to electrically decouple the second battery from the electrical bus ; and a fourth circuit element (see 120, Fig. 1).	
However, Eisenhauer does not disclose at least in part on a first electrical current associated with the electrical bus meeting or exceeding a first threshold current at least in part on a second electrical current provided by the first battery meeting or exceeding a second threshold current based at least in part on a third electrical current associated with the electrical bus meeting or exceeding a third threshold current electrically decouple the second battery from a second electrical load based at least in part on a fourth electrical current provided by the second battery meeting or exceeding a fourth threshold current.
However Eisenhauer does disclose that …The bus tie contactors 155, 160 selectively open their contacts if the measured bidirectional currents exceed a predetermined current value in either direction through the contactors 155, 160...; In other words to achieve the function of opening the contactor a predetermined current value or threshold is selected by Eisenhauer. 
Therefore such a modification of having at least in part on a first electrical current associated with the electrical bus meeting or exceeding a first threshold current at least in part on a second electrical current provided by the first battery meeting or exceeding a second threshold current based at least in part on a third electrical current associated with the electrical bus meeting or exceeding a third threshold current electrically decouple the second battery from a second electrical load based at least in part on a fourth electrical current provided by the second battery meeting or exceeding a fourth threshold current would have been an obvious modification that would flow naturally to one of ordinary skill in the art without an inventive step nor novelty.  
Further, Yamazaki in the same filed teaches the first drive module is further configured to provide the first torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery (see fig. 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eisenhauer with the teachings of Yamazaki by having the first drive module is further configured to provide the first torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery in order to provide redundant power that can be used in the event of one power source failure while still insuring output. 
Regarding claim 3 the combination teaches  wherein: the first circuit element is a first thermal fuse or a first switch; the second circuit element is a second thermal fuse or a second switch;	the third circuit element is a third thermal fuse or a third switch; and the fourth circuit element is a fourth thermal fuse or a fourth switch.	(see Fig. 1 para 0011)
Regarding claim 4 the combination teaches  wherein the first drive module further includes a backup power supply configured to provide power to a computing system associated with the first drive module at a time in which the second circuit element electrically decouples the first battery from the first electric load. (see para 0010-0012)
Regarding claim 5 the combination teaches  wherein the first circuit element is a first switch, the second circuit element is a second switch, the third circuit element is a third switch, and the fourth circuit element is a fourth switch, the vehicle further comprising: at least one sensor configured to monitor the first electrical current or the second electrical current; and a controller configured to: receive a signal from the at least one sensor indicative of the first electrical current or the second electrical current; determine that the first electrical current meets the first threshold current; control operation of at least the first switch to electrically decouple the first battery from the electrical bus at a first time; and control operation of at least the second switch to electrically decouple the first battery from the from the first electrical load at a second time, the second time after the first time (see para 0010).	
Regarding claim 6 the combination teaches wherein the controller is further configured to maintain an electrical connection between the second battery and the second electrical load to provide at least a portion of the second torque at a third time in which the first battery is electrically decoupled from the first electrical load (see para 0010 and 0011).	
Regarding claim 7 the combination teaches wherein the controller is further configured to determine the first threshold current based at least in part on an expected current to be provided by the first battery (see para 0010 and 0011).	
Regarding claims 8 and 17 discloses the invention of claim 1 yet does not disclose  wherein the first electrical load comprises one or more of:	a drive motor; a steering motor; a voltage converter; a computing system; an air conditioning system; a heating system; a braking system; a light; a blower; an audio system; a charging system; or a sensor.	
However in an electrical aspect all of the above electric load would be obvious to one of ordinary skill in the art as they are known elements within the field and uses in conventional manner therefore it would have been obvious to modify the system of Eisenhauer since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9 Eisenhauer teaches the system, yet does not disclose wherein the first threshold current is lower than the second threshold current and wherein the third threshold current is lower than the fourth threshold current.	
However Eisenhauer does disclose that …The bus tie contactors 155, 160 selectively open their contacts if the measured bidirectional currents exceed a predetermined current value in either direction through the contactors 155, 160. In other words to achieve the function of opening the contactor a predetermined current value or threshold was selected by Eisenhauer. 
Therefore such a modification of having the first threshold current is lower than the second threshold current and wherein the third threshold current is lower than the fourth threshold current would have been an obvious modification that would flow naturally to one of ordinary skill in the art without an inventive step nor novelty.  
In addition it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Eisenhauer teaches a system comprising: a body module; (see Fig. 1) a drive module coupled to the body module, the drive module configured to provide torque for propulsion of a vehicle; (see 106 and 108; Fig. 1) a first battery and (see 106, Fig. 1) a first circuit element; (see 175, Fig. 1) a second circuit element configured to electrically decouple the first battery from an electrical load  (see 155, Fig. 1) and a second battery;  (see 108, Fig. 1) a third circuit element ; (see 180, Fig. 1). 
However, Eisenhauer does not disclose configured to electrically decouple the first battery from an electrical bus based at least in part on a first electrical current associated with the electrical bus meeting or exceeding a first threshold current based at least in part on a second electrical current provided by the first battery meeting or exceeding a second threshold current; configured to electrically decouple the second battery from the electrical bus based at least in part on a third electrical current associated with the electrical bus meeting or exceeding a third threshold current. 
Yet, Eisenhauer does disclose that …The bus tie contactors 155, 160 selectively open their contacts if the measured bidirectional currents exceed a predetermined current value in either direction through the contactors 155, 160...  In other words to achieve the function of opening the contactor a predetermined current value or threshold is selected by Eisenhauer. 
Therefore such a modification of having decouple the first battery from an electrical bus based at least in part on a first electrical current associated with the electrical bus meeting or exceeding a first threshold current based at least in part on a second electrical current provided by the first battery meeting or exceeding a second threshold current; configured to electrically decouple the second battery from the electrical bus based at least in part on a third electrical current associated with the electrical bus meeting or exceeding a third threshold current would have been an obvious modification that would flow naturally to one of ordinary skill in the art without an inventive step nor novelty.  
Further, Yamazaki in the same filed teaches the drive module is further configured to provide the torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eisenhauer with the teachings of Yamazaki by having the drive module is further configured to provide the torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery in order to provide redundant power that can be used in the event of one power source failure while still insuring output. 
 Regarding claim 11 Eisenhauer teaches the system, yet does not disclose wherein the first threshold current is lower than the second threshold current.
However Eisenhauer does disclose that …The bus tie contactors 155, 160 selectively open their contacts if the measured bidirectional currents exceed a predetermined current value in either direction through the contactors 155, 160. In other words to achieve the function of opening the contactor a predetermined current value or threshold was selected by Eisenhauer. 
Therefore such a modification of having the first threshold current is lower than the second threshold current and wherein the third threshold current is lower than the fourth threshold current would have been an obvious modification that would flow naturally to one of ordinary skill in the art without an inventive step nor novelty.  
In addition it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12 the combination teaches wherein the first circuit element comprises a switch, the system further comprising: one or more sensors configured to monitor the first electrical current associated with the electrical bus.	(see Fig 1, 125 and 130 para 0011).
Regarding claim 13 the combination teaches further comprising a controller configured to: receive an indication from the one or more sensors indicative of the first electrical current; determine that the first electrical current is above the first threshold current; and control operation of the switch to electrically disconnect the first battery and the electrical bus at a time in which the first electrical current is above the first threshold current (see para 0010).
Regarding claim 14 the combination teaches further comprising: a second drive module configured to provide a second torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery (see Fig. 1, 106 and 108 para 0010 and 0011).
Regarding claim 15 the combination teaches wherein: the drive module comprises the first battery, the first circuit element, and the second circuit element; and the second drive module comprises the second battery and the third circuit element (see Fig. 1, 106 and 108).
Regarding claim 16 the combination teaches wherein the first battery and the second battery are electrically coupled in parallel via the electrical bus (connection via 155 & 160).
Regarding claim 18 Eisenhauer teaches a vehicle comprising: a drive module configured to provide torque for propulsion of the vehicle; (see Fig. 1) a first battery electrically coupled to a first electric load and a bus; (see 106 and 108; Fig. 1) a first circuit element configured to electrically decouple the first battery from the bus based  (see 106, Fig. 1) a second circuit element configured to electrically decouple the first battery from the first electrical load based at least in part on a second electrical current provided by the first battery meeting or exceeding a second threshold current; and (see 175, Fig. 1) a second battery electrically coupled to a second electric load and the bus; (see 115, Fig. 1) a third circuit element configured to electrically decouple the second battery (see 108, Fig. 1). 
However, Eisenhauer does not disclose at least in part on a first electrical current associated with the bus meeting or exceeding a first threshold current; bus based at least in part on a third electrical current associated with the bus meeting or exceeding a third threshold current.
Yet, Eisenhauer does disclose that …The bus tie contactors 155, 160 selectively open their contacts if the measured bidirectional currents exceed a predetermined current value in either direction through the contactors 155, 160...; In other words to achieve the function of opening the contactor a predetermined current value or threshold is selected by Eisenhauer. 
Therefore such a modification of having at least in part on a first electrical current associated with the bus meeting or exceeding a first threshold current; bus based at least in part on a third electrical current associated with the bus meeting or exceeding a third threshold current would have been an obvious modification that would flow naturally to one of ordinary skill in the art without an inventive step nor novelty.  
Further, Yamazaki in the same filed teaches wherein the drive module is further configured to provide the torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery (see fig. 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eisenhauer with the teachings of Yamazaki by having the drive module is further configured to provide the torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery in order to provide redundant power that can be used in the event of one power source failure while still insuring output. 
Regarding claim 19 the combination teaches further comprising: a fourth circuit element configured to electrically decouple the second battery from the second electrical load based at least in part on a fourth electrical current provided by the second battery meeting or exceeding a fourth threshold current (see Fig. 1, 106 and 108 para 0010 and 0011).
Regarding claim 20 the combination teaches further comprising: a second drive module configured to provide a second torque for propulsion of the vehicle in response to receiving electrical power from at least one of the first battery or the second battery (see Fig. 1, 106 and 108).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             July 26, 2022